Opinion by
Oliver, C. J.
At the trial, it was stipulated that the merchandise described on the invoices as “KAUTEX-Weithalsflasehen aus PA,” identified by numbers 315/520, 316/520, 317/521, 318/521, “with or without the numbers following the stroke,” consists of polyethylene bottles, having a capacity of less than 300 cubic centimeters, similar in use to the articles provided for in paragraph 217, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108). Said merchandise was held dutiable, as stipulated, under paragraph 217, as modified by T.D. 54108, by similitude under paragraph 1559, as amended, as follows: The bottles holding less than 14 pint, imported on and subsequent to June 30, 1957, but prior to June 30, 1958, at 22 cents per gross and those imported on and subsequent to June 30, 1958, at 21 cents per gross. The bottles with a capacity of more than 1 pint and not less than % pint were held dutiable at three-fourths of 1 cent per pound under paragraph 217, as modified by the Annecy Protocol .to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476). It was further stipulated that the merchandise described on the invoices as “Urinfiaschen mit Deckel,” identified by number 3155, is similar in use to the steel hospital utensils provided for in paragraph 339, as modified by T.D. 54108. Accordingly, said merchandise was held dutiable, as stipulated, under paragraph 339, as modified by T.D. 54108, by similitude under paragraph 1559, as amended, as follows: The articles imported on and subsequent to June 30, 1957, but prior to June 30, 1958, at 18 percent and those imported on and subsequent to June 30, 1958, at 17 percent.